

Exhibit 10.6
Subordination Agreement
(Schiller Gregory Investment Company, LLC)


This Subordination Agreement (the “Agreement”) is made by and between Zions
First National Bank whose address is Corporate Banking Group, One South Main,
Suite 200, Salt Lake City, Utah 84111 (“Lender”), Black Diamond Equipment, Ltd.
(”BDEL”), Black Diamond Retail, Inc. (“BD-Retail”), Clarus Corporation
(“Clarus”), and Everest/Sapphire Acquisition, LLC (“Everest”) and Gregory
Mountain Products, LLC (“GMP”) (BDEL, BD-Retail, Clarus, Everest, and GMP are
collectively, the “Borrower”) whose address is 2084 East 3900 South, Salt Lake
City, Utah 84124, and Schiller Gregory Investment Company, LLC whose address is
c/o Robert R. Schiller 3940 Alhambra Drive West, Jacksonville, Florida 32207
(“Creditor”).
 
RECITALS:
 
1.           Lender is making or has made a loan to BDEL, BD-Retail, Clarus and
Everest in the amount of thirty-five million dollars ($35,000,000.00) (the
“Loan”).
 
2.           GMP has become a borrower under the Loan pursuant to the execution
of an Assumption Agreement dated May 28, 2010.
 
3.           Clarus is indebted to Creditor pursuant to that certain 5%
Unsecured Subordinated Note due May 28, 2017 in the original principal amount of
seven million five hundred thirty-eight thousand five hundred seventy-eight
dollars ($7,538,578.00) (the “Subordinated Promissory Note”).
 
4.           The documents evidencing the Loan require that Creditor enter into
this Agreement.
 
AGREEMENT
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lender, Borrower and Creditor hereby agree as follows:
 
1.           Definitions.  Terms used in the singular shall have the same
meaning when used in the plural and vice versa.  In addition to the terms
defined above, as used herein, the term:
 
a.            “Creditor Indebtedness” means the indebtedness of Clarus to
Creditor evidenced by the Subordinated Promissory Note, together with any and
all renewals, extensions, modifications, and replacements thereof, and all other
indebtedness of Clarus to Creditor arising from or related thereto.
 
b.           “Default Rights and Remedies” means any and all rights and remedies
granted in, arising from, or relating to any agreement, instruction, or document
and any and all rights and remedies now or hereafter existing by statute, at
law, or in equity, which may be exercised only upon the occurrence of a breach
or event of default.


 

--------------------------------------------------------------------------------

 

c.            “Lender Indebtedness” means the indebtedness of Borrower to Lender
evidenced by the (i) Loan Agreement, and (ii) First Substitute Promissory Note
(Revolving Line of Credit) dated May 28, 2010, in the original principal amount
of thirty-five million dollars ($35,000,000.00), together with any and all
renewals, extensions, modifications, and replacements thereof, including any
increase in the principal amount thereof, and all other indebtedness of Borrower
to Creditor arising from or relating thereto.
 
d.            “Loan Agreement” means the Loan Agreement between Lender and
Borrower dated May 28, 2010, pursuant to which Lender will loan Borrower the sum
of up to thirty-five million dollars ($35,000,000.00) together with any
exhibits, amendments, addendums, and modifications.
 
2.           Warranties Regarding Creditor Indebtedness.  Creditor represents
and warrants to Lender that the Creditor Indebtedness is not secured by any
collateral, security interest or lien and Creditor covenants and agrees that the
Creditor Indebtedness shall remain unsecured so long as any amount is
outstanding and unpaid on the Lender Indebtedness.
 
3.           Exercise of Default and Remedies.  Creditor agrees that it will not
exercise any Default Rights and Remedies concerning the Creditor Indebtedness,
so long as any amount is outstanding and unpaid on the Lender Indebtedness,
without the prior written consent of Lender, except that, in the event that a
Borrower files for bankruptcy relief, Creditor may file a proof of claim in the
bankruptcy.
 
4.           Conditions to Payment on Creditor Indebtedness.  Clarus may make
regularly scheduled cash interest payments on the Subordinated Promissory Note
not to exceed five percent (5%) per annum (“Interest Payments”), until (i) an
Event of Default (as defined in the Loan Agreement) exists and is continuing,
and written notice of the same has been given by Lender to Creditor, or (ii)
Borrower is not in compliance with the financial covenants specified in the Loan
Agreement.  If Clarus makes an interest payment to Creditor in violation of
these conditions, Creditor covenants and agrees that upon written demand by
Lender the payment shall be promptly tendered to Lender to be applied toward
payment of the Lender Indebtedness.
 
If an Event of Default (as defined in the Subordinated Promissory Note) occurs
under any Subordinated Promissory Note as a result of Clarus failing to pay any
Interest Payments, Lender agrees not to waive the resulting Event of Default (as
defined in the Loan Agreement), so long as (i) no other Event of Default(as
defined in the Loan Agreement) exists and is continuing and (ii) Borrower is in
compliance with the financial covenants specified in the Loan Agreement. If
additional Events of Default (as defined in the Loan Agreement) exist at the
time the Event of Default (as defined in the Loan Agreement) related to Clarus’s
failure to pay the Interest Payments, Lender may waive the Event of Default (as
defined in the Loan Agreement) based upon failure to pay Interest Payments in
connection with waiver of other Events of Defaults(as defined in the Loan
Agreement); provided, however, that Lender shall not be prohibited hereunder
from waiving such Event of Default (as defined in the Loan Agreement), if it has
received written notice from the holder(s) of a majority of the aggregate
principal amount of all of the holders of the Subordinated Debt (as defined in
the Loan Agreement) that Lender shall not be prohibited hereunder from waiving
such Event of Default (as defined in the Loan Agreement).

 
2

--------------------------------------------------------------------------------

 
 
5.           Prohibition of Prepayment of Creditor Indebtedness.  Clarus
covenants that it will not make, and Creditor covenants and agrees that it will
not receive or accept, any prepayment on the Creditor Indebtedness so long as
any amount is outstanding and unpaid on the Lender Indebtedness, without the
prior written consent of Lender.  However, if Creditor receives any prepayment
in violation of this covenant, such payments shall be received in trust for
Lender and shall be immediately tendered to Lender to be applied toward payment
of the Lender Indebtedness.
 
6.           Subordination of Payment.  Except as provided in Section 4 above,
so long as any amount is outstanding and owing to Lender on or related to the
Loan:
 
a.           The right of Creditor to receive payment, whether of principal or
interest, on the Creditor Indebtedness is subordinated to the right of Lender to
receive payment on the Lender Indebtedness.
 
b.           Creditor covenants that it will not receive or accept any payments
from or on behalf of Borrower, or any other obligor on the Creditor Indebtedness
without the prior written consent of Lender.  However, if Creditor receives any
cash payment in violation of this covenant, such cash payments shall be received
in trust for Lender and shall be promptly tendered to Lender to be applied
toward payment of the Lender Indebtedness.
 
7.           Conversion to Equity.  Notwithstanding anything to the contrary in
this Agreement, Creditor may at any time convert the Creditor Loan and any
interest thereon into equity of Clarus.
 
8.           Controlling Agreement.  In the event of any conflict or
inconsistency between the terms and provisions of the Subordinated Promissory
Note and this Agreement, this Agreement shall govern and any conflicting or
inconsistent provisions of this Agreement supersedes the Subordinated Promissory
Note.
 
9.           No Waiver of Other Rights.  This Agreement is intended solely for
the purpose of defining the relative rights of Lender and Creditor and nothing
contained herein is intended to nor shall impair the obligations of Borrower, or
any other obligors, to pay Lender or Creditor, as the case may be, the principal
and interest on the Lender Indebtedness and the Creditor Indebtedness as and
when the same shall become due and payable in accordance with their terms,
subject to the rights of Lender created by this Agreement.  For the sake of
clarity, the agreements and covenants of the Creditor under this Agreement apply
only with respect to the Creditor Indebtedness and shall not affect the rights
of the Creditor arising under any other agreement.
 
10.         Successors and Benefits.  This Agreement is and shall be binding
upon and shall inure to the benefit of Lender, Borrower, Creditor and their
respective successors and assigns.
 
11.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah.
 
12.         Continuing Agreement.  All agreements, representations, warranties,
and covenants made herein shall survive the execution and delivery of this
Agreement and shall continue in effect so long as the Lender Indebtedness or any
portion thereof is outstanding and unpaid.

 
3

--------------------------------------------------------------------------------

 
 
13.         Counterparts, Originals.  This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same
Agreement.  Receipt by telecopy or email of any executed signature page to this
Loan Agreement shall constitute effective delivery of such signature page.
 
14.         Entire Agreement.  This Agreement constitutes the entire agreement
between Lender, Borrower and Creditor concerning the subject matter
hereof.  Except as expressly provided herein, all other prior and
contemporaneous agreements concerning the subject matter hereof are merged
herein.  This Agreement may not be terminated, amended, or modified except in
writing signed by Lender, Borrower and Creditor.
 
Dated: May 28, 2010.



 
Borrower:
     
Black Diamond Equipment, Ltd
     
By:
/s/ 
Peter Metcalf
 
Name:
 
Peter Metcalf
 
Title:
 
Chief Executive Officer and President
       
Black Diamond Retail, Inc.
     
By:
/s/ 
Peter Metcalf
 
Name:
 
Peter Metcalf
 
Title:
 
Chief Executive Officer and President
       
Clarus Corporation
     
By:
/s/ 
Peter Metcalf
 
Name:
 
Peter Metcalf
 
Title:
 
Chief Executive Officer and President

 
 
4

--------------------------------------------------------------------------------

 



 
Everest/Sapphire Acquisition, LLC
     
By:
/s/ 
Peter Metcalf
 
Name:
 
Peter Metcalf
 
Title:
 
President
         
Gregory Mountain Products, LLC
     
By:
/s/ 
Peter Metcalf
 
Name:
 
Peter Metcalf
 
Title:
 
President
         
Lender:
     
Zions First National Bank
     
By:
/s/ 
Michael R. Brough  
Name:
  Michael R. Brough  
Title:
  Senior Vice President        
Creditor:
     
Schiller Gregory Investment Company, LLC
     
By:
/s/ 
Robert R. Schiller
 
Name:
 
Robert R. Schiller
 
Title:
 
President

 
 
5

--------------------------------------------------------------------------------

 